DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 2-6, it is unclear what is meant by “a method for improving a speaking style”. What is the speaking style? Why is a “method” in a device claim? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,8,11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (10,757,148).
In regard to claims 1,7,8,11, and 12, Nelson et al. show a communication system, medium, and method comprising:  a first terminal device operated by an operator (Fig. 1A, item 104A), a second terminal device operated by a guest, the second terminal device being configured to communicate with the first terminal device through a network (Fig.1A, item 104N), and an advice providing device, the advice providing device comprising circuitry being configured to determine advice for the operator based on voice data including first voice data that is related to the operator and transmitted from the first terminal device and second voice data that is related to the guest and transmitted from the second terminal device, and transmit the advice to the first terminal device (Fig. 2D, item 224), the first terminal device being configured to receive the advice, and displays visual information on a display, the advice (Fig. 2D, item 224, Fig. 2K, item 222, Fig 16, item 1616) including a button for accepting or responding the advice displayed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (10,757,148) in view of JP2016103081 (cited by Applicant, JP2016).
 	In regard to claim 2, Nelson et al. show the system and method discussed above. They do not specifically show a method for improving a speaking style of the operator. JP 2016 shows a system and method that includes determining a conversation skillfulness (claimed speaking style) in the Abstract. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it would improve the user experience.  
In regard to claims 9 and 10, Nelson et al. show the system discussed above. They do not specifically show that video data includes an image of the guest and facial expressions that are used to generate visual information based on a weighted word list and an interface.  JP2016 shows a system that includes a camera (item 25) for detecting facial images and a microphone for weighting words. (Abstract, items 25,40).  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it would improve the user experience. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (10,757,148) in view of JP2016103081 (cited by Applicant, JP2016) in further view of  Harper et al. (10,534,623). 
In regard to claim 3-6, Nelson and JP2016 show the system discussed above. They do not specifically show that the speaking style of the operator is adjusted based on a user’s preferences (number of times asked to repeat, speaking speed, loudness). Harper et al. show a system that includes a virtual assistant that can adjust the speaking speed depending on the needs of the user (para 122).  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it would improve the user experience. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohmura et al. (10,944,798) show a teleconferencing system and method that input visual images and outputs audio to remote sites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        December 30, 2021